Whitfield, J.,
delivered the opinion of the court.
The sales of hoppenweis, hop tea, and white hops, in this case, were made in 1896, after the passage of the act of 1896, ch. 35, went into effect. The provisions of that act touching such sales (see p. 39 and § 2, p. 50), must be read as written into the body of § 1574 of the code of 1892, and so written in, they excepted those articles from the operation of the provisions of ch. 37 of the code of 1892, and left them, and the license for their sale to be dealt with under the said act of 1896.
It follows from this, that the judgment must be reversed and the suit dismissed.